Citation Nr: 0412235	
Decision Date: 05/11/04    Archive Date: 05/19/04

DOCKET NO.  02-08 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease (DDD) of the lumbar spine.  

2.  Entitlement to a disability rating greater than 30 
percent for post-traumatic stress disorder (PTSD).  

3.  Entitlement to a disability rating greater than 20 
percent for residuals of fragment wound to the right buttock.  

4.  Entitlement to a disability rating greater than 10 
percent for residuals of fragment wound to the right 
zygomatic area.  

5.  Entitlement to a compensable disability rating for 
residuals of malaria.  




REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his sister


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from July 1968 to July 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.

The veteran and his sister testified before the undersigned 
at a Travel Board hearing in September 2003.  A transcript of 
that hearing has been associated with the claims folder.  
During the hearing, the veteran's representative asked that 
the record be held open for 60 days for the submission of 
additional evidence.  The Board received additional documents 
from the veteran in November 2003.  

Once a veteran submits evidence of a medical disability, 
makes a claim for the highest rating possible, and submits 
evidence of unemployability, an informal claim for a total 
disability rating for compensation purposes based on 
individual unemployability (TDIU) is raised.  Roberson v. 
Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001); 38 C.F.R. 
3.155 (2003).  Such a claim for TDIU is present in this case.  
See VA PTSD examination report, dated in October 2002.  It is 
referred to the RO for appropriate action.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will contact you if 
further action is required on your part.


REMAND

A review of the record shows that a remand is required 
because VA must address its duty to notify under the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), to include VA's duty to notify 
claimants of the information necessary to substantiate their 
claims.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this case, a VCAA letter was issued in September 
2002 that references an issue not currently on appeal.  
Furthermore, the appellant has not waived his right to 
receive such notice.  See Janssen v. Principi, 15 Vet. App. 
370 (2001) (per curiam).  This VCAA notification letter must 
be provided by the RO.  See Disabled Am. Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 
2003) (invalidating the regulation which empowered the Board 
to issue written notification of the VCAA).  The Board 
further notes that the content of VCAA notification letters 
has recently been changed.  See VBA Fast Letter 04-04 (March 
12, 2004).  

With respect to the duty to assist, in disability 
compensation claims, the VCAA requires VA to obtain the 
veteran's service medical records or other relevant service 
records held or maintained by a government entity.  
38 U.S.C.A. § 5103A(c).  Concerning his service connection 
claim, the veteran states that he complained of back pain 
while he was hospitalized for treatment of fragment wounds at 
the 249th General Hospital at Camp Drake, Japan.  Review of 
service medical records of record reveals some copies of 
clinical records for the period from June 1969 to September 
1969.  However, the complete clinical records are not 
present.  On remand, the RO should make a special request to 
NPRC to attempt to obtain any additional clinical records 
from this hospitalization.  

During his hearing, held in September 2003, the veteran 
reported receiving treatment for his back at the VA in East 
Orange, New Jersey in 1973 and 1989.  These records are not 
currently associated with the claims file.  On remand, an 
attempt should be made to obtain them.  

The veteran was afforded VA general medical and psychiatric 
examinations in October 2002.  The examinations gathered 
evidence regarding the service-connected residuals of malaria 
and PTSD, respectively.  However, the RO never issued a 
supplemental statement of the case addressing this evidence 
with respect to these two issues.  See 38 C.F.R. § 
19.31(b)(1) (a supplemental statement of the case must be 
furnished if the RO receives additional pertinent evidence 
after the statement of the case is issued but before the case 
is certified to the Board).  In addition, in November 2003, 
subsequent to the most recent supplemental statement of the 
case, which is dated in May 2002, additional evidence was 
received by the Board, and has been associated with the 
claims files.  On remand, the RO will have the opportunity to 
consider this evidence.  

One of the disabilities on appeal, residuals of fragment 
wound to the right zygomatic area, is rated as a scar under 
Diagnostic Cod (Code) 7800.  38 C.F.R. § 4.118.  During the 
pendency of the veteran's appeal, VA promulgated new 
regulations concerning the evaluation of skin disabilities, 
including scars, effective August 30, 2002.  See 67 Fed. Reg. 
49,590 (July 31, 2002) (codified at 38 C.F.R. pt. 4).  In the 
instant case, the veteran has not been provided notice of the 
regulation changes, nor has he been given the opportunity to 
submit additional evidence or argument on this issue.  As the 
Board intends to rely on the new laws in adjudicating the 
veteran's claim which have not been considered by the agency 
of original jurisdiction, and such consideration could result 
in a denial of the appeal; the Board must notify the veteran 
and his representative of its intent to do so.  See 38 C.F.R. 
§ 20.903(c).

The veteran's last VA dermatology examination for evaluation 
of this disability took place in August 2000, nearly four 
years ago.  The Board finds that the August 2000 VA 
dermatology examination is inadequate for evaluating the 
veteran's current level of impairment, as it does not address 
the new diagnostic criteria.  38 C.F.R. § 4.70 (2003).  On 
remand, the veteran should be afforded another dermatological 
examination of his residuals of fragment wound to the right 
zygomatic area.

The last VA examination for evaluation of disability from 
residuals of fragment wound to the right buttock took place 
in August 2000.  See August 2000 VA neurological examination 
report.  This disability involves an injury to Muscle Group 
(MG) XVII.  See 38 C.F.R. § 4.73, Diagnostic Code 5317 
(2003); see also 38 C.F.R. §§ 4.55 and 4.56 (2003).  The 
Board notes that the August 2000 VA neurological examination 
report contains little in the way of findings as to 
neurological and muscle damage to MG XVII, and the Board 
finds that it is inadequate for evaluating the veteran's 
current level of impairment.  On remand, the veteran should 
be afforded another examination of his residuals of fragment 
wound to the right buttock.

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims files 
and ensure that any other notification 
and development action required by the 
Veterans Claims Assistance Act  of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  See 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2003).  The RO should also 
ensure compliance with VA's obligations 
under the VCAA as interpreted by 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  The RO should request the complete 
clinical records for the veteran's 
inpatient treatment for residuals of 
fragment wounds at the 249th General 
Hospital at Camp Drake, Japan, from June 
1969 to September 1969.  All attempts to 
secure these records should be documented 
in the claims folder.  If no records can 
be obtained, a negative response is 
required. 

3.  The RO should attempt to obtain the 
veteran's records of treatment at the VA 
Medical Center in East Orange, New 
Jersey, in 1973 and 1989.  

4.  VA should notify the veteran that the 
rating criteria for evaluating skin 
disorders were amended, effective from 
August 30, 2002.  See 67 Fed. Reg. 147, 
49590-49599 (July 31, 2002).  A copy or 
summary of the applicable law to be 
considered must be attached.

5.  The RO should arrange for the veteran 
to be scheduled for a VA dermatology 
examination to assess the current 
severity of his service-connected 
residuals of fragment wound to the right 
zygomatic area, as well as any scar 
associated with service-connected 
residuals of fragment wound to the right 
buttock.  The claims folder must be made 
available to the examiner for review in 
conjunction with the examination and the 
examination report must state whether 
such review was accomplished.  

With regard to the right zygomatic area, 
the examiner should describe any visible 
or palpable tissue loss and any gross 
distortion or asymmetry of any features 
or paired sets of features [nose, chin, 
forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips].

With respect to each scar of the face, 
head or neck, the examiner should 
specifically indicate which, if any, of 
the following characteristics of 
disfigurement apply:

a. The scar is 5 or more inches (13 or 
more cm.) in length. b. The scar is at 
least one-quarter inch (0.6 cm.) wide at 
its widest part. c The surface contour of 
the scar is elevated or depressed on 
palpation. d. The scar is adherent to 
underlying tissue. e. The skin is hypo-or 
hyper- pigmented in an area exceeding six 
square inches (39 sq. cm.). f. The skin 
texture is abnormal (irregular, atrophic, 
shiny, scaly, etc.) in an area exceeding 
six square inches (39 sq. cm.). g. 
Underlying soft tissue is missing in an 
area exceeding six square inches (39 sq. 
cm.). h. The skin is indurated and 
inflexible in an area exceeding six 
square inches (39 sq. cm.).

Unretouched color photographs of the 
veteran's skin disorder to illustrate its 
current severity should also be taken and 
associated with the examination report. 

6.  The RO should arrange for the veteran 
to be scheduled for an appropriate 
examination to assess the current 
severity of disability (excluding scar) 
from service-connected residuals of 
fragment wound to the right buttock.  The 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination and the examination 
report must state whether such review was 
accomplished.  The report should include 
a discussion of subjective complaints and 
objective findings on examination 
regarding manifestations of disability in 
Muscle Group XVII.  

7.  After completing any additional 
necessary development, the RO should 
readjudicate each issue on appeal, to 
include consideration of all evidence 
received or secured since the April 2002 
statement of the case.  It should 
consider the amendments to the rating 
schedule for skin disabilities as 
applicable.  See 67 Fed. Reg. 49,590 
(July 31, 2002) (codified at 38 C.F.R. 
pt. 4).  If the disposition of any claim 
remains unfavorable, the RO should 
furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.   

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	T. STEPHEN ECKERMAN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


